Exhibit 10.1

 

Aratana Therapeutics, Inc.

﻿

$50,000,000

COmmon Stock

﻿

SALES AGREEMENT

﻿

December 18, 2017

﻿

Cowen and Company, LLC

﻿599 Lexington Avenue

﻿New York,  NY 10022

﻿

Ladies and Gentlemen:

﻿

Aratana Therapeutics, Inc. (the “Company”), confirms its agreement (this
“Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

1.         Issuance and Sale of Shares.  The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through Cowen, acting as
agent and/or principal, shares (the “Placement Shares”) of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), having an aggregate
offering price of up to $50,000,000.  Notwithstanding anything to the contrary
contained herein, the parties hereto agree that compliance with the limitation
set forth in this Section 1 on the number of shares of Common Stock issued and
sold under this Agreement shall be the sole responsibility of the Company, and
Cowen shall have no obligation in connection with such compliance.  The issuance
and sale of the Placement Shares through Cowen will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Placement Shares. 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-219681), including a base prospectus, relating to certain
securities, including the Common Stock,  to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Placement Shares (the “Prospectus Supplement”) to
the base prospectus included as part of such registration statement.  The
Company has furnished to Cowen, for use by Cowen, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Placement Shares.  Except where the
context otherwise requires, such registration statement, as amended when it
became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or



--------------------------------------------------------------------------------

 

deemed to be a part of such registration statement pursuant to Rule 430B or
462(b) of the Securities Act, is herein called the “Registration
Statement.”  The base prospectus, including all documents incorporated therein
by reference, included in the Registration Statement, as it may be supplemented
by the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act
regulations (“Rule 433”), relating to the Placement Shares that (i) is required
to be filed with the Commission by the Company or (ii) is exempt from filing
pursuant to Rule 433(d)(5)(i), in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).

2.         Placements.  Each time that the Company wishes to issue and sell the
Placement Shares hereunder (each, a “Placement”), it will notify Cowen by email
notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of Placement Shares to be issued, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one Trading Day (as defined in Section 3) and any minimum price
below which sales may not be made, a form of which containing such minimum sales
parameters necessary is attached hereto as Schedule 1.  The Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from Cowen
set forth on Schedule 2, as such Schedule 2 may be amended from time to time.
The Placement Notice shall be effective upon receipt by Cowen unless and until
(i) in accordance with the notice requirements set forth in Section 4, Cowen
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold,
(iii) in accordance with the notice requirements set forth in Section 4, the
Company suspends or terminates the Placement Notice for any reason, in its sole
discretion,  (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) this
Agreement has been terminated under the provisions of Section 11.   The amount
of any discount, commission or other compensation to be paid by the Company to
Cowen in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3.  It is expressly acknowledged
and agreed that neither the Company nor Cowen will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to Cowen and Cowen does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein.  In the event of a conflict between the
terms of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.



- 2  -

--------------------------------------------------------------------------------

 

3.         Sale of Placement Shares by Cowen.  Subject to the terms and
conditions herein set forth, upon the Company’s delivery of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, Cowen,  for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Nasdaq Stock Market, Inc. (“Nasdaq”) to sell such Placement Shares
up to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
volume-weighted average price of the Placement Shares sold, and the Net Proceeds
(as defined below) payable to the Company.  Subject to the terms of a Placement
Notice, Cowen may sell Placement Shares by any method permitted by law deemed to
be an “at the market” offering as defined in Rule 415 of the Securities Act,
including without limitation sales made through Nasdaq or on any other existing
trading market for the Common Stock.  Notwithstanding the provisions of Section
6(ww), Cowen shall not purchase Placement Shares for its own account as
principal unless expressly authorized to do so by the Company in a Placement
Notice.  The Company acknowledges and agrees that (i) there can be no assurance
that Cowen will be successful in selling Placement Shares, and (ii) Cowen will
incur no liability or obligation to the Company or any other person or entity if
it does not sell Placement Shares for any reason other than a failure by Cowen
to use its commercially reasonable efforts consistent with its normal trading
and sales practices to sell such Placement Shares as required under this Section
3.  For the purposes hereof, “Trading Day” means any day on which the Company’s
Common Stock is purchased and sold on the principal market on which the Common
Stock is listed or quoted.

4.         Suspension of Sales. 

(a)  The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice.  While a suspension is in effect any obligation under
section 7(m), 7(n) and 7(o) with respect to the delivery of certificates,
opinion, or comfort letters to Cowen, shall be waived.  Each of the parties
agrees that no such notice under this Section 4 shall be effective against the
other unless it is made to one of the individuals named on Schedule 2 hereto, as
such schedule may be amended from time to time.

(b)  Notwithstanding any other provision of this Agreement, during any period in
which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of



- 3  -

--------------------------------------------------------------------------------

 

any Placement Shares, and (iii) Cowen shall not be obligated to sell or offer to
sell any Placement Shares.

﻿

(c)  If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement.

﻿

(d)  The Registration Statement was declared effective on August 16, 2017 (the
“Effective Date”).  Notwithstanding any other provision of this Agreement,
during any period in which the Registration Statement is no longer effective
under the Securities Act, the Company shall promptly notify Cowen, the Company
shall not request the sale of any Placement Shares, and Cowen shall not be
obligated to sell or offer to sell any Placement Shares.

﻿

5.         Settlement.

(a)  Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”).  The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.  

(b)  Delivery of Placement Shares.  On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradeable, transferable, registered shares in good
deliverable form.  On each Settlement Date, Cowen will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date.  Cowen will be responsible for providing DWAC
instructions or instructions for delivery by other means with regard to the
transfer of Placement Shares being sold. The Company agrees that if the Company,
or its transfer agent (if applicable), defaults in its obligation to deliver
duly authorized Placement Shares on a Settlement Date (other than as a result of
a failure by Cowen to provide instructions for delivery),  the Company agrees
that in addition to and in no way limiting the rights and obligations set forth
in Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold
Cowen harmless against any loss, claim, damage, or reasonable and documented
expense (including reasonable legal fees and expenses), as incurred, arising out
of or in connection with such default by the Company and (ii) pay to
Cowen (without duplication) any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.



- 4  -

--------------------------------------------------------------------------------

 

6.         Representations and Warranties of the Company.  The Company
represents and warrants to, and agrees with, Cowen that as of the date of this
Agreement, each Representation Date (as defined in Section 7.(m.)), each date on
which a Placement Notice is given, and any date on which Placement Shares are
sold hereunder: 

(a)  The Registration Statement and any Rule 462(b) Registration Statement have
been declared effective by the Commission under the Securities Act.  The Company
has complied to the Commission’s satisfaction with all requests of the
Commission for additional or supplemental information.  No stop order suspending
the effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the best knowledge of the Company, contemplated or
threatened by the Commission.  The Company meets the requirements for use of
Form S‑3 under the Securities Act.  The sale of the Placement Shares hereunder
meets the requirements or General Instruction I.B.1 of Form S-3.

(b)  From the time of initial filing of the Registration Statement with the
Commission and through the date hereof, the Company has been and is an “emerging
growth company,” as defined in Section 2(a) of the Securities Act (an “Emerging
Growth Company”).

(c)  As of the determination date referenced in Rule 164(h) under the Securities
Act, the Company was not, is not or will not be (as applicable) an “ineligible
issuer” in connection with the offering of the Placement Shares pursuant to
Rules 164, 405 and 433 under the Securities Act.  

(d)  The Registration Statement conformed and will conform in all material
respects on the Effective Date and on each Representation Date (as defined
below) and each Settlement Date, and any amendment to the Registration Statement
filed after the date hereof will conform in all material respects when filed, to
the requirements of the Securities Act and the rules and regulations
thereunder.  The Prospectus conformed and will conform, in all material respects
when filed with the Commission pursuant to Rule 424(b) under the Securities Act
and on each Representation Date and each Settlement Date to the requirements of
the Securities Act and the rules and regulations thereunder.  The documents
incorporated by reference in the Prospectus conformed, and any further documents
so incorporated will conform, when filed with the Commission, in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission thereunder.

(e)  The Registration Statement did not and will not, as of the  Effective Date
or any Representation Date or Settlement Date, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided that no
representation or warranty is made as to the Agent’s Information.

(f)  The Prospectus did not and will not, as of its date or as of any
Representation Date or Settlement Date, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to the
Agent’s Information.

(g)  The documents incorporated by reference in the Prospectus did not, and any
further documents filed and incorporated by reference therein will not, when
they were filed or are filed



- 5  -

--------------------------------------------------------------------------------

 

with the Commission contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

(h)  The Prospectus, together with any “issuer free writing prospectus” (as
defined in Rule 433 under the Securities Act) relating to the Placement Shares
(an “Issuer Free Writing Prospectus”), will not, as of each Representation Date
and each Settlement Date, contain an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
no representation or warranty is made as to the Agent’s Information.

(i)  Each Issuer Free Writing Prospectus conformed or will conform in all
material respects to the requirements of the Securities Act and the rules and
regulations thereunder on the date of first use, and the Company has complied
with all prospectus delivery and any filing requirements applicable to such
Issuer Free Writing Prospectus pursuant to the Securities Act and rules and
regulations thereunder.  The Company has not made any offer relating to the
Placement Shares that would constitute an Issuer Free Writing Prospectus without
the prior written consent of Cowen.  The Company has retained in accordance with
the Securities Act and the rules and regulations thereunder all Issuer Free
Writing Prospectuses that were not required to be filed pursuant to the
Securities Act and the rules and regulations thereunder.

(j)  The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own, lease and operate its properties and
conduct its business as described in the Registration Statement and Prospectus
and to enter into and perform its obligations under this Agreement, and has been
duly qualified as a foreign corporation for the transaction of business and is
in good standing under the laws of each other jurisdiction in which it owns or
leases properties or conducts any business so as to require such qualification,
except where the failure so to qualify or be in good standing would not,
individually or in the aggregate, have a material adverse effect on
the  business, prospects, management, financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, considered as one
entity (a “Material Adverse Effect”).

(k)  Each of the Company’s “subsidiaries” (for purposes of this Agreement, as
defined in Rule 405 under the Securities Act) has been duly incorporated or
organized, as the case may be, and is validly existing as a corporation,
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction of its incorporation or organization and has the
power and authority (corporate or other) to own, lease and operate its
properties and to conduct its business as described in the Registration
Statement and the Prospectus. Each of the Company’s subsidiaries is duly
qualified as a foreign corporation, partnership or limited liability company, as
applicable, to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business except where the failure to be so
qualified or to be in good standing would, individually or in the aggregate,
have a Material Adverse Effect. All of the issued and outstanding capital stock
or other equity or ownership interests of each of the Company’s subsidiaries
have been duly authorized and validly issued, are fully paid and nonassessable
and, except as disclosed in the Registration Statement and the Prospectus, are
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or adverse



- 6  -

--------------------------------------------------------------------------------

 

claim. The Company does not wholly-own or control, directly or indirectly, any
corporation, association or other entity other than Vet Therapeutics, Inc. and
Aratana Therapeutics NV.  

(l)  The authorized, issued and outstanding capital stock of the Company is as
set forth in the Registration Statement and Prospectus (other than for
subsequent issuances, if any, pursuant to equity or employee benefit plans,
which are described or referred to in the Registration Statement and the
Prospectus, or upon the exercise of outstanding options or warrants, which are
described or referred to in the Registration Statement and the Prospectus), and
all of the issued and outstanding shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and conform to the descriptions thereof contained in the Prospectus; and none of
the issued and outstanding shares of capital stock of the Company or any of its
subsidiaries are subject to any preemptive or similar rights.

(m)  The Placement Shares will be duly and validly authorized and, when issued
and delivered by the Company pursuant to this Agreement, against payment of the
consideration set forth herein in accordance with the terms of this Agreement,
will be duly and validly issued and fully paid and non-assessable and will
conform to the descriptions thereof contained in the Registration Statement and
Prospectus; and the issuance of such Placement Shares is not subject to any
preemptive or similar rights that have not been duly waived. 

(n)  The Company has all requisite corporate power and authority to perform its
obligations under this Agreement.  This Agreement has been duly and validly
authorized, executed and delivered by the Company.

(o)  The issue and sale of the Placement Shares, the execution of this Agreement
by the Company and the consummation of the transactions herein contemplated will
not (1) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (2) result in any violation of the
provisions of the certificate incorporation or by-laws or similar organizational
documents of the Company or any of its subsidiaries or (3) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
properties, except, in the case of clauses (1) and (3) for any such conflicts,
violations, breaches or defaults that would not, individually or in the
aggregate, have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Placement
Shares or the consummation by the Company of the transactions contemplated by
this Agreement, except the registration under the Securities Act of the
Placement Shares and such consents, approvals, authorizations, registrations or
qualifications as may be required by FINRA or under state securities or Blue Sky
laws in connection with the purchase and distribution of the Placement
Shares through Cowen.

(p)  PricewaterhouseCoopers LLP, who have certified certain financial statements
of the Company and its subsidiaries, is an independent public accountant as
required by the Securities Act and the rules and regulations thereunder and the
Public Company Accounting Oversight Board (United States).  The financial
statements, together with related schedules and notes, incorporated by reference
into the Registration Statement and Prospectus comply in all material respects
with



- 7  -

--------------------------------------------------------------------------------

 

the requirements of the Exchange Act and present fairly in all material respects
the financial position, results of operations, cash flows and changes in
convertible preferred stock and stockholders’ equity (deficit) of the Company
and its subsidiaries on the basis stated in the Prospectus at the respective
dates or for the respective periods to which they apply; such financial
statements and related schedules and notes have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved, except as disclosed therein; and the selected financial data
and the summary financial data included in the Registration Statement and
Prospectus present fairly the information shown therein and have been compiled
on a basis consistent with that of the financial statements incorporated by
reference into the Registration Statement. Except as included or incorporated by
reference in the Registration Statement or the Prospectus, no historical or pro
forma financial statements or supporting schedules are required to be included
or incorporated by reference in the Registration Statement  or the Prospectus
under the Exchange Act or the rules and regulations promulgated thereunder.

(q)  The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (1) transactions are executed in accordance
with management’s general or specific authorizations; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (3) access to assets is permitted only in accordance
with management’s general or specific authorization; and (4) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

(r)  Except as described in the Registration Statement and the Prospectus, since
the date of the latest audited financial statements incorporated by reference
into the Registration Statement and Prospectus, (a) the Company has not been
advised of (1) any significant deficiencies in the design or operation of
internal controls that could adversely affect the ability of the Company to
record, process, summarize and report financial data, or any material weaknesses
in internal controls or (2) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company, and (b) except as described in the Registration
Statement and the Prospectus, since that date, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(s)  The Company maintains disclosure controls and procedures (as such term is
defined in Rule 13a-15 (e) of the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures are
effective.  

(t)  Solely to the extent that the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated by the Commission and the Nasdaq Global
Market thereunder (the “Sarbanes-Oxley Act”) have been applicable to the
Company,  except as described in the Registration Statement and the Prospectus,
there is and has been no failure on the part of the Company or any of its
directors or officers to comply in all material respects with any provisions of
the Sarbanes-Oxley Act.  The Company has taken all necessary actions to ensure
that it is in compliance with all provisions of the Sarbanes-Oxley Act that are
in effect and with which the Company is required to comply, and it is actively
taking steps to ensure that it will be in compliance with other provisions of
the Sarbanes-Oxley Act not currently in effect or which the Company is not
required to comply with, that are reasonably expected to be applicable to the
Company.



- 8  -

--------------------------------------------------------------------------------

 

(u)  The Company and its subsidiaries, considered as one entity, have not
sustained since the date of the latest audited financial statements incorporated
by reference into the Registration Statement and Prospectus any material loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, otherwise than as set forth or
contemplated in the Registration Statement and Prospectus; and, since the
respective dates as of which information is given in the Registration Statement
and Prospectus, (1) there has not been any change in the capital stock (other
than the issuance of shares of Common Stock upon the exercise of stock options
described as outstanding in, or the grant options, restricted stock or other
equity-based awards under Company’s existing equity incentive plans described
in, the Registration Statement and Prospectus) or long-term debt of the Company
or its subsidiaries, (2) there has not been any material adverse change, or any
development that would reasonably be expected to result in a prospective
material adverse change, in or affecting the general affairs, business,
prospects, management, financial position, stockholders’ equity or results of
operations of the Company and its subsidiaries, considered as one entity, (3)
there have been no transactions entered into by, and no obligations or
liabilities, contingent or otherwise, incurred by the Company or any of its
subsidiaries, whether or not in the ordinary course of business, which are
material to the Company and its subsidiaries, considered as one entity or (4)
there has been no dividend or distribution of any kind declared, paid or made by
the Company or, except for dividends paid to the Company or other subsidiaries,
by any of the Company’s subsidiaries, on any class of capital stock, in each
case, otherwise than as set forth or contemplated in the Prospectus.

(v)  The Company and each of its subsidiaries has good and marketable title to
all real (in fee simple) and personal property owned by it, in each case free
and clear of all liens, encumbrances and defects except such as are described in
the Registration Statement and Prospectus or such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries; and any real
property and buildings held under lease by the Company or any of its
subsidiaries are held under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company or such
subsidiary.

(w)  The Company and its subsidiaries possess all permits, licenses, approvals,
consents and other authorizations (collectively, “Permits”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the businesses now operated by it, except where the failure
to possess such permit, license, approval, consent or authorization would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; the Company and its subsidiaries are in compliance with the
terms and conditions of all such Permits and all of the Permits are valid and in
full force and effect, except, in each case, where the failure so to comply or
where the invalidity of such Permits or the failure of such Permits to be in
full force and effect, individually or in the aggregate, would not have a
Material Adverse Effect; and neither the Company nor any subsidiary has received
any notice of proceedings relating to the revocation or material modification of
any such Permits.

(x)  Except as disclosed in the Registration Statement and Prospectus (i) to its
knowledge, the Company and its subsidiaries own or possess all licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential



- 9  -

--------------------------------------------------------------------------------

 

information, systems or procedures), trademarks, service marks and trade names,
patents and patent rights and other intellectual property (collectively
“Intellectual Property”)  material to the conduct of its business as described
in the Registration Statement and Prospectus, (ii) to the knowledge of the
Company, the conduct and the proposed conduct of the businesses of the Company
and its subsidiaries, including the research, development, manufacture, sale and
Company use of its products, does not and will not infringe, misappropriate, or
violate any third party’s Intellectual Property, and the Company and its
subsidiaries have not received since their respective dates of inception any
written notice alleging the foregoing, (iii) to the knowledge of the Company,
the Company and its subsidiaries are the exclusive owners of all Intellectual
Property owned or purported to be owned by the Company and its subsidiaries,
free and clear of all liens, encumbrances, defects, adverse claims or other
restrictions, or any requirement of any past, present or future royalty
payments, (iv) the Company is not aware of any infringement, misappropriation or
violation by others of, or conflict by others with rights of the Company or any
of its subsidiaries or with respect to, any of the Intellectual Property of the
Company and its subsidiaries, and since their respective dates of inception,
neither the Company nor any subsidiary has received any written notice alleging
the foregoing, (v) the Company and its subsidiaries have not received any
written claim asserting rights in any Intellectual Property owned by the Company
and its subsidiaries that would render any such Intellectual Property invalid or
inadequate to protect the interest of the Company and its subsidiaries; (vi) the
Company and its subsidiaries have taken all steps reasonably necessary to secure
their interest in the Intellectual Property of the Company and its subsidiaries,
including obtaining all necessary assignments from its employees, consultants
and contractors pursuant to a written agreement containing a present tense
assignment of all Intellectual Property created by such employee, consultant or
contractor, (vii) the Company and its subsidiaries have taken commercially
reasonable steps to protect and maintain all Intellectual Property owned by the
Company and its subsidiaries, including without limitation to preserve the
confidentiality of any trade secrets, (viii) to the Company’s knowledge, all
material Intellectual Property owned by or licensed to the Company and its
subsidiaries is valid and enforceable and (ix) to the Company’s knowledge,
neither the Company nor any subsidiary is in violation of any Company License
Agreements (as defined below), other than such violations which, individually or
in the aggregate, would not result in a Material Adverse Effect. The license
agreements by which the Company and its subsidiaries have been licensed
Intellectual Property owned by third parties (“Company License Agreements”) are
valid and are in full force and effect and constitute legal, valid and binding
obligations of Company and its subsidiaries, and to the Company’s knowledge, the
other parties thereto.

(y)  Other than as set forth in the Registration Statement and Prospectus, there
are no legal or governmental proceedings pending to which the Company or any of
its subsidiaries is a party or of which any property of the Company or any
subsidiary is the subject which, if determined adversely to the Company or any
such subsidiary, individually or in the aggregate, would have or may reasonably
be expected to have a Material Adverse Effect, or would prevent or impair the
consummation of the transactions contemplated by this Agreement, or which are
required to be described in the Registration Statement or Prospectus; and, to
the best of the Company’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or others.

(z)  There are no statutes, regulations, documents or contracts of a character
required to be described in the Registration Statement and Prospectus (or in any
document incorporated by



- 10  -

--------------------------------------------------------------------------------

 

reference therein) or to be filed as an exhibit to the Registration Statement
(or to any document incorporated by reference into the Registration Statement
and Prospectus) which are not described or filed as required.

(aa)  Each of the Company and its subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks (including
risks related to clinical trials and product liability) and in such amounts as
are prudent and customary in the businesses in which it is engaged; neither the
Company nor any of its subsidiaries has been refused any insurance coverage
sought or applied for; and the Company has no reason to believe that it or any
of its subsidiaries will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect.

(bb)  There are no relationships or related-party transactions involving the
Company or any of its subsidiaries or any other person required to be described
in the Prospectus which have not been described as required.

(cc)  No material labor dispute with the employees of the Company or any of its
subsidiaries exists, or, to the knowledge of the Company, is imminent.  The
Company is not aware of any existing or imminent labor disturbance by the
employees of any of its principal suppliers, manufacturers, customers or
contractors, which, individually or in the aggregate, may reasonably be expected
to result in a Material Adverse Effect.

(dd)  Neither the Company nor any of its subsidiaries is (1) in violation of its
certificate of incorporation or bylaws or similar organization documents or (2)
in violation of any law, ordinance, administrative or governmental rule or
regulation applicable to the Company or any of its subsidiaries, or (3) in
violation of any decree of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries, or (4) in default in
the performance of any obligation, agreement or condition contained in any bond,
debenture, note or any other evidence of indebtedness or in any agreement,
indenture, lease or other instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of their respective properties are subject, except, in the case of clauses
(2), (3) and (4), where any such violation or default, individually or in the
aggregate, would not have a Material Adverse Effect.

(ee)  The Company and its subsidiaries are not in violation of any statute or
any rule, regulation, decision or order of any governmental agency or body or
any court, domestic or foreign, relating to the use, production, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “environmental laws”), does not own or operate any
real property contaminated with any substance that is subject to any
environmental laws, is not liable for any off-site disposal or contamination
pursuant to any environmental laws, and is not subject to any claim relating to
any environmental laws, which violation, contamination, liability or claim,
individually or in the aggregate, would have a Material Adverse Effect; and the
Company is not aware of any pending investigation which might reasonably be
expected to lead to such a claim.

(ff)  All United States federal income tax returns of the Company and its
subsidiaries required by law to be filed have been filed and all taxes shown by
such returns or otherwise



- 11  -

--------------------------------------------------------------------------------

 

assessed, which are due and payable, have been paid, except assessments against
which appeals have been or will be promptly taken and as to which adequate
reserves have been provided. The Company and its subsidiaries have filed all
other tax returns that are required to have been filed by it pursuant to
applicable foreign, state, local or other law, except insofar as the failure to
file such returns, individually or in the aggregate, would not result in a
Material Adverse Effect, and has paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company or any of its subsidiaries,
except for cases in which the failure to pay such taxes, individually or in the
aggregate, would not result in a Material Adverse Effect, or, except for such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided.  The charges, accruals and reserves on the books of
the Company and its subsidiaries in respect of any income and corporation tax
liability for any years not finally determined are adequate to meet any
assessments or re-assessments for additional income tax for any years not
finally determined.

(gg)  Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or its subsidiaries
for employees or former employees of the Company, its subsidiaries or its
affiliates has been maintained in compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”),
except to the extent that failure to so comply, individually or in the
aggregate, would not have a Material Adverse Effect.  No prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code has
occurred with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption.

(hh)  The statistical and market and industry-related data included in the
Registration Statement and Prospectus are based on or derived from sources which
the Company believes to be reliable and accurate or represent the Company’s good
faith estimates that are made on the basis of data derived from such sources,
and the Company has obtained the written consent to the use of such data from
sources to the extent required.

(ii)  The Company is not and, after giving effect to the offering and sale of
the Placement Shares as contemplated herein and the application of the net
proceeds therefrom as described in the Registration Statement and Prospectus,
will not be an “investment company”, as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”). 

(jj)  There are no persons with registration rights or other similar rights to
have securities registered pursuant to the Registration Statement or otherwise
registered by the Company under the Securities Act, which rights have not been
duly waived in writing.

(kk)  Except as disclosed in the Registration Statement and the Prospectus, the
Company has not sold, issued or distributed any shares of Common Stock during
the six-month period preceding the date hereof, including any sales pursuant to
Rule 144A, Regulation D or Regulation S under the Securities Act, other than
shares issued pursuant to employee benefit plans, qualified stock option plans
or other employee compensation plans or pursuant to outstanding options, rights
or warrants.



- 12  -

--------------------------------------------------------------------------------

 

(ll)  The Company has not distributed and, prior to the completion of
distribution of the Placement Shares, will not distribute any offering materials
in connection with the offering and sale of the Placement Shares, other than the
Prospectus; and neither the Company nor any of its subsidiaries has taken nor
will take, directly or indirectly, any action designed to cause or result in, or
which constitutes or might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale of the Placement Shares. 

(mm)  Neither the Company nor any of its subsidiaries, nor, to the knowledge of
the Company, after due inquiry, any director, officer or employee has in the
course of its actions for, or on behalf of, the Company or any of its
subsidiaries: (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official, “foreign official” as defined in the U.S. Foreign Corrupt
Practices Act of 1977, as amended (collectively, the “FCPA”), from corporate
funds; (iii) violated or is in violation of any provision of the FCPA, U.K.
Bribery Act 2010, as amended, or any other applicable anti-bribery statute or
regulation; or (iv) made any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment to any domestic government official, foreign official
or employee; and the Company and its subsidiaries, and to the knowledge of the
Company, the Company’s controlled affiliates, have conducted their respective
businesses in compliance with the FCPA and U.K. Bribery Act 2010, to the extent
applicable, and all other applicable anti-bribery statutes and regulations, and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith

(nn)  The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

(oo)  Neither the Company nor any of its subsidiaries nor, to the knowledge of
the Company, any director, officer, employee or controlled affiliate of the
Company or any of its subsidiaries is (i) currently the target of any sanctions
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, the United Nations Security
Council, the European Union, or Her Majesty’s Treasury (collectively,
“Sanctions”); or (ii) located, organized or resident in a country that is the
target of Sanctions (including, without limitation, Cuba, Iran, North Korea,
Sudan, and Syria); and the Company will not directly or indirectly use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity, for
the purpose of financing the activities of any person, or in any country or
territory, that currently is the target of Sanctions or in any other manner that
will result in a violation by any person (including any person participating in
the transaction whether as an underwriter, advisor, investor or otherwise) of
Sanctions.  The Company and its subsidiaries have not knowingly engaged in for
the



- 13  -

--------------------------------------------------------------------------------

 

past five years, are not now knowingly engaged in, and will not engage in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
or target of Sanctions.

(pp)  The Common Stock is an “actively-traded security” exempted from the
requirements of Rule 101 of Regulation M under the Exchange Act by subsection
(c)(1) of such rule.

(qq)  Any certificate signed by any officer of the Company delivered to Cowen or
to counsel for Cowen shall be deemed a representation and warranty by the
Company to Cowen as to the matters covered thereby.

(rr)  To the Company’s knowledge, there are no affiliations or associations
between any member of FINRA and any of the Company’s officers or directors,
except as set forth in the Prospectus.

(ss)  Except as described in the Registration Statement and the Prospectus, and
except as would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect: (i) neither the Company nor any of
its subsidiaries has received any notice of adverse filing, warning letter,
untitled letter or other correspondence or notice from the Center for Veterinary
Medicine of the U.S. Food and Drug Administration or the Center for Veterinary
Biologics of the U.S. Department of Agriculture, or any other court or
arbitrator or federal, state, local or foreign governmental or regulatory
authority, alleging or asserting noncompliance with the Federal Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.) (the “FFDCA”), the Animal Drug User Fee
Act (“ADUFA”) or similar law; (ii) the Company and its subsidiaries are and have
been in compliance with applicable health care laws, including without
limitation, the FFDCA, the ADUFA and the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7b(b)), and the regulations promulgated pursuant to such laws,
and comparable state laws, and all other local, state, federal, national,
supranational and foreign laws, manual provisions, policies and administrative
guidance relating to the regulation of the Company and its subsidiaries
(collectively, “Health Care Laws”); (iii) the Company and its subsidiaries
possess all licenses, certificates, approvals, clearances, authorizations,
permits and supplements or amendments thereto required by any such Health Care
Laws and/or to carry on its businesses as now or proposed to be conducted
(“Authorizations”) and such Authorizations are valid and in full force and
effect and the Company and its subsidiaries are not in violation of any term of
any such Authorizations; (iv) the Company and its subsidiaries have not received
notice of any ongoing claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any U.S. or non-U.S. federal,
state, local or other governmental or regulatory authority, governmental or
regulatory agency or body, court, arbitrator or self-regulatory organization
(each, a “Governmental Authority”) or third party alleging that any product
operation or activity is in violation of any Health Care Laws or Authorizations
or has any knowledge that any such Governmental Authority or third party is
considering any such claim, litigation, arbitration, action, suit, investigation
or proceeding; (v) the Company and its subsidiaries have not received notice
that any Governmental Authority has taken, is taking or intends to take action
to limit, suspend, modify or revoke any Authorizations or has any knowledge that
any such Governmental Authority is considering such action; (vi) the Company and
its subsidiaries have filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Health Care Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete, correct



- 14  -

--------------------------------------------------------------------------------

 

and not misleading on the date filed (or were corrected or supplemented by a
subsequent submission); and (vii) the Company and its subsidiaries have not,
either voluntarily or involuntarily, initiated, conducted, or issued or caused
to be initiated, conducted or issued, any recall, market withdrawal or
replacement, safety alert, post-sale warning, “dear doctor” letter, or other
notice or action relating to the alleged lack of safety or efficacy of any
product or any alleged product defect or violation and, to the Company’s
knowledge, no third party has initiated or conducted any such notice or action.

(tt)  To the knowledge of the Company, the material research, studies and tests
conducted by or on behalf of the Company and its subsidiaries have been and, if
still pending, are being conducted with reasonable care and in accordance with
experimental protocols, procedures and controls pursuant to all Health Care Laws
and Authorizations; the descriptions of the results of such research, studies
and tests contained in the Registration Statement and the Prospectus are
accurate and complete in all material respects and fairly present in all
material respects the data derived from such research, studies, and tests;
except to the extent disclosed in the Registration Statement and the Prospectus,
the Company is not aware of any research, studies or tests, the results of which
the Company believes reasonably call into question in any material respect the
material research, study or test results described or referred to in the
Registration Statement and the Prospectus when viewed in the context in which
such results are described; and except to the extent disclosed in the
Registration Statement and the Prospectus,  neither the Company nor any of its
subsidiaries has received any notices or correspondence from any Governmental
Authority requiring the termination, suspension or material modification of any
material research, study or test conducted by or on behalf of the Company or any
of its subsidiaries. To the knowledge of the Company, there have been no adverse
episodes or complications resulting from any material research, study or test
conducted by or on behalf of the Company or any of its subsidiaries,  except to
the extent disclosed in the Registration Statement and the Prospectus.

(uu)  Except as disclosed in the Registration Statement and the Prospectus, the
Company and its subsidiaries (i) do not have any material lending or other
relationship with Cowen or lending affiliate of Cowen and (ii) do not intend to
use any of the proceeds from the sale of the Placement Shares to repay any
outstanding debt owed to any affiliate of Cowen.

(vv)  Each financial or operational projection or other “forward-looking
statement” (as defined by Section 27A of the Securities Act or Section 21E of
the Exchange Act) contained in the Registration Statement or the Prospectus (i)
was so included by the Company in good faith and with reasonable basis after due
consideration by the Company of the underlying assumptions, estimates and other
applicable facts and circumstances and (ii) is accompanied by meaningful
cautionary statements identifying those factors that could cause actual results
to differ materially from those in such forward-looking statement.  No such
statement was made with the knowledge of an executive officer or director of the
Company that is was false or misleading.

(ww)  The Company acknowledges and agrees that Cowen has informed the Company
that Cowen may, to the extent permitted under the Securities Act and the
Exchange Act, purchase and sell shares of Common Stock for its own account while
this Agreement is in effect, provided, that (i) no such purchase or sales shall
take place while a Placement Notice is in effect (except to the extent Cowen may
engage in sales of Placement Shares purchased or deemed purchased from the
Company as a “riskless principal” or in a similar capacity) and (ii) the Company
shall not be deemed to have authorized or consented to any such purchases or
sales by Cowen.





- 15  -

--------------------------------------------------------------------------------

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7.         Covenants of the Company.  The Company covenants and agrees with
Cowen that:

(a)  Registration Statement Amendments.  After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Cowen’s
reasonable request, any amendments or supplements to the Registration Statement
or Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement; and provided, further, that the only remedy Cowen shall have with
respect to the failure to make such filing (other than Cowen’s rights under
Section 9 hereof) will be to cease making sales under this Agreement until such
amendment or supplement if filed); (iii) the Company will not file any amendment
or supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to Cowen within a reasonable period of time before the filing and Cowen has not
reasonably objected thereto in writing within two business days  (provided,
however, that (A) the failure of Cowen to make such objection shall not relieve
the Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement, (B) the Company has no obligation to provide Cowen any advance copy
of such filing or to provide Cowen an opportunity to object to such filing if
the filing does not name Cowen and does not relate to the transaction
contemplated by this Agreement, and (C) the only remedy Cowen shall have with
respect to the failure by the Company to provide Cowen with such copy or the
filing of such amendment or supplement despite Cowen’s objection (other than
Cowen’s right under Section 9 hereof) will be to cease making sales under this
Agreement) and the Company will furnish to Cowen at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; (iv) the Company will cause each amendment or supplement to
the Prospectus, other than documents incorporated by reference, to be filed with
the Commission as required pursuant to the applicable paragraph of Rule 424(b)
of the Securities Act, and (v) prior to the termination of this Agreement, the
Company will notify Cowen if at any time the



- 16  -

--------------------------------------------------------------------------------

 

Registration Statement shall no longer be effective as a result of the passage
of time pursuant to Rule 415 under the Securities Act or otherwise. 

(b)  Notice of Commission Stop Orders.  The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c)  Delivery of Prospectus; Subsequent Changes.  During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act.  If during such period any event occurs as a result of which the Prospectus
as then amended or supplemented would include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances then existing, not misleading, or if during
such period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance;  provided,  however, that the Company may
delay any such amendment or supplement if, in the reasonable judgment of the
Company, it is in the best interests of the Company to do so, provided that no
Placement Note is in effect during such time.

(d)  Listing of Placement Shares.  During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Nasdaq and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
Cowen reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

(e)  Delivery of Registration Statement and Prospectus.  The Company will
furnish to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are



- 17  -

--------------------------------------------------------------------------------

 

deemed to be incorporated by reference therein), in each case as soon as
reasonably practicable and in such quantities as Cowen may from time to time
reasonably request and, at Cowen’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made; provided, however, that the Company shall not be required to furnish
any document (other than the Prospectus) to Cowen to the extent such document is
available on EDGAR. 

(f)  Earnings Statement.  The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g)   Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses incident
to the performance of its obligations hereunder, including, but not limited to,
expenses relating to (A) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (B) the preparation,
issuance and delivery of the Placement Shares, (C) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of outside counsel for Cowen in connection therewith
shall be paid by Cowen except as set forth in clauses (G) and (H) below), (D)
the printing and delivery to Cowen of copies of the Prospectus and any
amendments or supplements thereto, and of this Agreement, (E) the fees and
expenses incurred in connection with the listing or qualification of the
Placement Shares for trading on Nasdaq, (F) the filing fees and expenses, if
any, of the Commission, (G)  the filing fees and associated legal expenses of
Cowen’s outside counsel for filings with the FINRA Corporate Financing
Department, such legal expense reimbursement not to exceed $12,000 and (H) the
reasonable fees and disbursements of Cowen’s outside counsel in an amount not to
exceed $50,000.

(h)  Use of Proceeds.  The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i)  Notice of Other Sales.  During the pendency of any Placement Notice given
hereunder, and for 5 trading days following the termination of any Placement
Notice given hereunder, the Company shall provide Cowen notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any shares of Common Stock (other
than Placement Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that such notice shall not
be required in connection with the (i) issuance, grant or sale of Common Stock,
options to purchase shares of Common Stock or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock option, stock
bonus or other stock plan or arrangement described in the Prospectus; (ii) the
issuance of securities in connection with an acquisition, merger or sale or
purchase of assets; (iii) the issuance or sale of Common Stock pursuant to any
dividend reinvestment plan that the Company may adopt from time to time provided
the implementation of such is disclosed to Cowen in advance; (iv) any shares of
common stock issuable upon the exchange, conversion or redemption of securities
or the exercise of warrants, options or other rights in effect or outstanding;
or (v) any



- 18  -

--------------------------------------------------------------------------------

 

shares of common stock, securities convertible into or exercisable for common
stock, offered and sold in a privately negotiated transaction to vendors,
customers, investors, strategic partners or potential strategic partners and
otherwise conducted in a manner so as not to be integrated with the offering of
common stock hereby.  Notwithstanding the foregoing provisions, nothing herein
shall be construed to restrict the Company’s ability to file a registration
statement under the Securities Act.

(j)  Change of Circumstances.  The Company will, at any time during the pendency
of a Placement Notice or the pendency of any sale of Placement Shares, advise
Cowen promptly after it shall have received notice or obtained knowledge
thereof, of any information or fact that would alter or affect in any material
respect any opinion, certificate, letter or other document provided to Cowen
pursuant to this Agreement.

(k)  Due Diligence Cooperation.  The Company will cooperate with any reasonable
due diligence review conducted by Cowen or its agents in connection with the
transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as Cowen may
reasonably request.

(l)  Required Filings Relating to Placement of Placement Shares.  The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through Cowen,
the Net Proceeds to the Company and the compensation payable by the Company to
Cowen with respect to such Placement Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.

(m)  Representation Dates; Certificate.  On or prior to the First Delivery Date
and during the term of this Agreement each time the Company (i) files the
Prospectus relating to the Placement Shares or amends or supplements the
Registration Statement or the Prospectus relating to the Placement Shares (other
than a prospectus supplement filed in accordance with Section 7(l) of this
Agreement) by means of a post-effective amendment, sticker, or supplement but
not by means of incorporation of document(s) by reference to the Registration
Statement or the Prospectus relating to the Placement Shares; (ii) files an
annual report on Form 10-K under the Exchange Act; (iii) files its quarterly
reports on Form 10-Q under the Exchange Act; or (iv) files a report on Form 8-K
containing amended financial information (other than an earnings release or
other information “furnished” to the Commission) under the Exchange Act (each
date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”); the Company shall furnish Cowen
(but in the case of clause (iv) above only if (1) a Placement Notice is pending,
(2) Cowen reasonably determines that the information contained in such Form 8-K
is material to a holder of Common Stock and (3) Cowen requests such certificate
within three (3) days after the filing of such Form 8-K with the Commission)
with a certificate, in the form attached hereto as Exhibit 7(m) within three (3)
Trading Days of any Representation Date if requested by Cowen.  The requirement
to provide a certificate under this Section 7(m) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice



- 19  -

--------------------------------------------------------------------------------

 

hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided,  however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K.  Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Cowen with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or Cowen sells any Placement Shares, the Company shall provide
Cowen with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice.

(n)  Legal Opinion.  On or prior to the First Delivery Date and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause (i) Latham & Watkins
LLP, or other counsel satisfactory to Cowen,  to furnish to Cowen a written
opinion and negative assurances statement, each in form and substance reasonably
satisfactory to Cowen and its counsel, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented and
(ii) the Company’s general counsel to furnish to Cowen a written opinion in form
and substance reasonably satisfactory to Cowen and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended and supplemented;  provided,  however, that in lieu of such opinions for
subsequent Representation Dates, counsel may furnish Cowen with a letter (a
“Reliance Letter”) to the effect that Cowen may rely on a prior opinion
delivered under this Section 7(n) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).  In addition, in connection with the
initial Representation Date and promptly after each Representation Date on which
the Company files its Annual Report on 10-K (or, if the Company has notified
Cowen that it does not then presently intend to make sales of Placement Shares
under this Agreement, then the next date on which written opinions are delivered
under this Agreement), the Company will furnish or cause to be furnished to
Cowen and to counsel to Cowen the written opinion and letter of intellectual
property counsel to the Company, dated the date of filing with the Commission of
such document, in a form and substance reasonably satisfactory to Cowen and its
counsel.

(o)  Comfort Letter.  On or prior to the First Delivery Date and within three
(3) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the "Comfort Letters"), dated the date the
Comfort Letter is delivered, in form and substance reasonably satisfactory to
Cowen, (i) confirming that they are an independent registered public accounting
firm within the meaning of the Securities Act and the PCAOB, (ii) stating, as of
such date, the conclusions and findings of such firm with respect to the
financial information and other matters ordinarily covered by accountants’
“comfort letters” to Cowen in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.



- 20  -

--------------------------------------------------------------------------------

 

(p)  Market Activities.  The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Common Stock to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its common stock in
accordance with Rule 10b-18 under the Exchange Act.

(q)  Insurance.  The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

(r)  Compliance with Laws.  The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable environmental laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Change.

(s)  Investment Company Act.  The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t)  Securities Act and Exchange Act.  The Company will use its commercially
reasonable efforts to comply in all material respects with all requirements
imposed upon it by the Securities Act and the Exchange Act as from time to time
in force, so far as necessary to permit the continuance of sales of, or dealings
in, the Placement Shares as contemplated by the provisions hereof and the
Prospectus.

(u)  No Offer to Sell.  Other than a free writing prospectus (as defined in Rule
405 under the Securities Act) approved in advance by the Company and Cowen in
its capacity as principal or agent hereunder, neither Cowen nor the Company
(including its agents and representatives, other than Cowen in its capacity as
such) will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Common Stock hereunder.

(v)  Sarbanes-Oxley Act.  The Company and its subsidiaries will use their
commercially reasonable efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

8.         Conditions to Cowen’s Obligations. The obligations of Cowen hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review



- 21  -

--------------------------------------------------------------------------------

 

satisfactory to Cowen in its reasonable judgment, and to the continuing
satisfaction (or waiver by Cowen in its sole discretion) of the following
additional conditions:

(a)  Registration Statement Effective.  The Registration Statement shall be
effective and shall be available the sale of all Placement Shares contemplated
to be issued by any Placement Notice.

(b)  No Material Notices.  None of the following events shall have occurred and
be continuing:  (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c)  No Misstatement or Material Omission.  Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d)  Material Changes.  Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Change or any development that
could reasonably be expected to result in a Material Adverse Change, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.



- 22  -

--------------------------------------------------------------------------------

 

(e)  Company Counsel Legal Opinion.  Cowen shall have received the opinions of
Company Counsel required to be delivered pursuant to Section 7(n) on or before
the date on which such delivery of such opinion is required pursuant to Section
7(n).

(f)  Cowen Counsel Legal Opinion.  Cowen shall have received from Covington &
Burling LLP, counsel for Cowen, such opinion or opinions, on or before the date
on which the delivery of the Company Counsel legal opinion is required pursuant
to Section 7(n), with respect to such matters as Cowen may reasonably require,
and the Company shall have furnished to such counsel such documents as they
request for enabling them to pass upon such matters.

(g)  Comfort Letter.  Cowen shall have received the Comfort Letter required to
be delivered pursuant to Section 7(o) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(o).

(h)  Representation Certificate.  Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i)  Secretary’s Certificate.  On or prior to the First Delivery Date, Cowen
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance reasonably satisfactory to Cowen and
its counsel.

(j)  No Suspension.  Trading in the Common Stock shall not have been suspended
on Nasdaq.

(k)  Other Materials.  On each date on which the Company is required to deliver
a certificate pursuant to Section 7(m), the Company shall have furnished to
Cowen such appropriate further information, certificates and documents as Cowen
may have reasonably requested. All such opinions, certificates, letters and
other documents shall have been in compliance with the provisions hereof. The
Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.

(l)  Securities Act Filings Made.  All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(m)  Approval for Listing.  The Placement Shares shall either have been (i)
approved for listing on Nasdaq, subject only to notice of issuance, or (ii) the
Company shall have filed an application for listing of the Placement Shares on
Nasdaq at, or prior to, the issuance of any Placement Notice.

(n)  No Termination Event.  There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9.         Indemnification and Contribution.

(a)  Company Indemnification.  The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the



- 23  -

--------------------------------------------------------------------------------

 

Exchange Act, or (ii) is controlled by or is under common control with Cowen (a
“Cowen Affiliate”) from and against any and all losses, claims, liabilities,
expenses and damages (including, but not limited to, any and all reasonable
investigative, legal and other expenses  incurred in connection with, and any
and all amounts paid in settlement (in accordance with Section 9(c)) of, any
action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Cowen, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any free writing prospectus or based on written information
furnished by or on behalf of the Company filed in any jurisdiction in order to
qualify the Common Stock under the securities laws thereof or filed with the
Commission, or  (y) the omission or alleged omission to state in any such
document a material fact required to be stated in it or necessary to make the
statements therein in light of (other than the case of the Registration
Statement) the circumstances under which they were made, not misleading;
provided,  however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Placement Shares pursuant to this Agreement and is caused directly or indirectly
by an untrue statement or omission or alleged untrue statement or omission of
material fact, made in reliance upon and in conformity with the Agent’s
Information. This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

(b)  Cowen Indemnification.  Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with the Agent’s Information.

(c)  Procedure.  Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified,



- 24  -

--------------------------------------------------------------------------------

 

to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party, (2)
the indemnified party has reasonably concluded (based on advice of counsel) that
there may be legal defenses available to it or other indemnified parties that
are different from or in addition to those available to the indemnifying party,
(3) a conflict or potential conflict exists (based on advice of counsel to the
indemnified party) between the indemnified party and the indemnifying party (in
which case the indemnifying party will not have the right to direct the defense
of such action on behalf of the indemnified party) or (4) the indemnifying party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, in
each of which cases the reasonable fees, disbursements and other charges of
counsel will be at the expense of the indemnifying party or parties. It is
understood that the indemnifying party or parties shall not, in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the reasonable fees, disbursements and other charges of more than one separate
firm admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred after
the indemnifying party receives a written invoice relating to fees,
disbursements and other charges in reasonable detail. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent.  No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.

(d)  Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by Cowen from the sale of
Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by



- 25  -

--------------------------------------------------------------------------------

 

applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Cowen, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Cowen, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Cowen agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof.  Notwithstanding the foregoing
provisions of this Section 9(d),  Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Cowen, will have the same rights to contribution as that party, and
each director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

10.        Representations and Agreements to Survive Delivery.  The indemnity
and contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11.        Termination.



- 26  -

--------------------------------------------------------------------------------

 

(a)  owen shall have the right by giving written notice as hereinafter specified
at any time to terminate this Agreement if (i) any Material Adverse Change, or
any development that could reasonably be expected to result in a Material
Adverse Change has occurred that, in the reasonable judgment of Cowen, may
materially impair the ability of Cowen to sell the Placement Shares hereunder,
(ii) the Company shall have failed, refused or been unable to perform any
agreement on its part to be performed hereunder; provided, however, in the case
of any failure of the Company to deliver (or cause another person to deliver)
any certification, opinion, or letter required under Sections 7(m),  7(n), or
7(o),  Cowen’s right to terminate shall not arise unless such failure to deliver
(or cause to be delivered) continues for more than thirty (30) days from the
date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv), any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred.  Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10  (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a),  Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b)  The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g),  Section 9,  Section 10,  Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

(c)  Cowen shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g),
 Section 9,  Section 10,  Section 16 and Section 17 hereof shall remain in full
force and effect notwithstanding such termination.

(d)  Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g),  Section 9,  Section 10,
 Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

(e)  This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a),  (b),  (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g),  Section 9,
 Section 10,  Section 16 and Section 17 shall remain in full force and effect.

(f)  Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.



- 27  -

--------------------------------------------------------------------------------

 

12.        Notices.  All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified in this Agreement, and
if sent to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599
Lexington Avenue, New York, NY 10022, fax no. 646-562-1124, Attention:  General
Counsel; or if sent to the Company, shall be delivered to Aratana Therapeutics,
Inc., 11400 Tomahawk Creek Parkway, Suite 340,  Leawood, KS 66211; Attention:
Steven St. Peter; (Fax: (913) 273-1594), with a copy to Latham & Watkins LLP,
John Hancock Tower, 27th Floor, 200 Clarendon Street, Boston, MA 02116
(Fax:  (617) 948-6001), Attention: Peter N. Handrinos. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.  Each such notice or
other communication shall be deemed given (i) when delivered personally or by
verifiable facsimile transmission (with an original to follow) on or before 4:30
p.m., New York City time, on a Business Day (as defined below), or, if such day
is not a Business Day on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Nasdaq and commercial banks in the City of New York are open for business.

13.        Successors and Assigns.  This Agreement shall inure to the benefit of
and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided,  however, that Cowen may assign
its rights and obligations hereunder to an affiliate of Cowen without obtaining
the Company’s consent.

14.        Adjustments for Share Splits.  The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share split, share dividend or similar event effected with
respect to the Common Stock.

15.        Entire Agreement; Amendment; Severability.  This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction,  then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.



- 28  -

--------------------------------------------------------------------------------

 

16.        Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

17.        Waiver of Jury Trial.  The Company and Cowen each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

18.        Absence of Fiduciary Relationship.  The Company acknowledges and
agrees that:

(a)  Cowen has been retained solely to act as sales agent in connection with the
sale of the Common Stock and that no fiduciary, advisory or agency relationship
between the Company and Cowen has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether Cowen has
advised or is advising the Company on other matters;

(b)  the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

(c)  the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d)  the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

20.        Definitions.  





- 29  -

--------------------------------------------------------------------------------

 

“Agent’s Information” means, solely the following information in the Prospectus:
the first and third sentences of the eighth paragraph and the tenth paragraph
under the caption “Plan of Distribution” in the Prospectus.

﻿

﻿

[Remainder of Page Intentionally Blank]

 

- 30  -

--------------------------------------------------------------------------------

 

 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen. 

﻿

﻿

 

 

﻿

Very truly yours,

﻿

 

 

﻿

COWEN AND COMPANY, LLC

﻿

 

 

﻿

 

 

﻿

By:  

/s/ Rob Sine

﻿

 

Name:    Rob Sine

﻿

 

Title:  Managing Director

﻿

 

 

﻿

 

 

﻿

 

 

﻿

ACCEPTED as of the date

﻿

first-above written:

﻿

 

 

﻿

ARATANA THERAPEUTICS, INC.

﻿

 

 

﻿

 

 

﻿

By:

/s/ Steven St. Peter

﻿

 

Name:  Steven St. Peter

﻿

 

Title:  President and Chief Executive Officer

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

form of PLACEMENT NOTICE

﻿

﻿

﻿

 

From:

[                                  ]

Cc:

[                                  ]

To:

[                                  ]

Subject:

Cowen at the Market Offering—Placement Notice

﻿

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Aratana Therapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated December [      ], 2017 (the “Agreement”), I hereby
request on behalf of the Company that Cowen sell up to [  ] shares of the
Company’s common stock, par value $0.001 per share, at a minimum market price of
$_______ per share.  Sales should begin on the date of this Notice and shall
continue until [DATE] [all shares are sold].

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

﻿

Aratana Therapeutics, Inc.

Steven St. Peter

Craig Tooman

John Ayres

﻿

Cowen and Company, LLC

﻿

Rob Sine

Bill Follis

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

﻿

Compensation

Cowen shall be paid compensation equal to 3% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 4

Schedule Of Subsidiaries

1.Vet Therapeutics, Inc.

2.Aratana Therapeutics NV

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

﻿

Exhibit 7(m)

﻿

﻿

﻿

OFFICER CERTIFICATE

﻿

﻿

The undersigned, the duly qualified and elected _______________________, of
Aratana Therapeutics, Inc. (“Company”), a Delaware corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(m)
of the Sales Agreement dated December [  ], 2017 (the “Sales Agreement”) between
the Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned.

﻿

(i)       The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii)      The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

﻿

﻿

 

 

 

 

﻿

 

 

By:

 

﻿

 

 

 

Name:

﻿

 

 

 

Title:

﻿

 

 

 

 

﻿

 

 

 

 

Date:

 

 

 

 

﻿



 

--------------------------------------------------------------------------------